NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ICON HEALTH & FITNESS, INC.,
Plaintiff-Appellant,
V.
OCTANE FITNESS, LLC,
Defendant-Cross-Appellant.
2011-1521, ~1636
Appeals from the United States District Court for the
District of Minnesota in case n0. 09-CV-0319, Judge Ann
D. Montgo1nery. '
ON MOTION
ORDER
Octane FitnesS, LLC moves without opposition for an
extension of time until January 27, 2012, to file its opening
and responsive brief.
Upon consideration thereof
I'r ls ORDER1-nn THAT:
The motion is granted

1ooN HEALTH v. ocTANE F1TNEss 2
FoR THE C0URT
   /s/ Jan Horba13;
Date
J an Horba1y
C1erk
cc David R. Wright, Esq.
Rudo1ph A. Te1scher Jr., Esq.
FlLED
U.S. COUHT 0F APPEALS FOB
S24 THE FEDERAL ClRCU|T
JAN 1 9 2012
JAN HOHBALV
CLERK